



Exhibit 10.1


FIRST AMENDMENT TO
EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of April 15, 2019, but effective as of the Effective
Date (hereinafter defined), among VAIL HOLDINGS, INC., a Colorado corporation
(the “Company”), the LENDERS (as defined in the Credit Agreement referenced
below) party hereto, and BANK OF AMERICA, N.A., as Administrative Agent
(hereinafter defined).


R E C I T A L S


A.    The Company has entered into that certain Eighth Amended and Restated
Credit Agreement dated as of August 15, 2018, with Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and certain
other agents and lenders party thereto (as amended hereby, and as further
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein have the meanings set
forth in the Credit Agreement), providing for a term loan, revolving credit
loans, letters of credit, and swing line loans.


B.    The Company has requested that the Credit Agreement be amended to (a)
increase the Revolver Facility pursuant to Section 2.5 of the Credit Agreement,
(b) extend the Termination Date, and (c) increase the Distributions permitted
under Section 10.9(d)(iii) of the Credit Agreement.


Subject to the terms and conditions set forth herein, the Company, the Lenders
party hereto, the Guarantors (by execution of the attached Guarantors’ Consent
and Agreement), and the Administrative Agent agree as follows:


1.    Amendments to the Credit Agreement. Effective as of the Effective Date,
the parties hereto agree that:


(a)    Amendment to Termination Date. The definition of “Termination Date” in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:


“Termination Date means (a) for purposes of the Revolver Facility, the earlier
of (i) April 15, 2024; and (ii) the effective date upon which Revolver Lenders’
Revolver Commitments are otherwise canceled or terminated, and (b) for purposes
of the Term Loan Facility, (i) the earlier of April 15, 2024, and (ii) the
effective date of any other termination, cancellation or acceleration of the
Term Loan Facility.”


(b)    Amendment to Financial Hedge. The definition of “Financial Hedge” in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:


“Financial Hedge means a transaction between any Company and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.”


(c)    Modification of Section 10.9(d)(iii). Section 10.9(d)(iii) of the Credit
Agreement is amended and restated as follows:


“(iii)    if no Default or Potential Default exists or arises, then VRI may
pay dividends in an




--------------------------------------------------------------------------------




amount not to exceed, for any fiscal quarter, the greater of (a) $105,000,000,
or (b) an amount equal to twenty percent (20%) of Adjusted EBITDA for the
trailing twelve month period ended on the last day of the most-recently ended
fiscal quarter (as calculated in the Compliance Certificate most-recently
delivered pursuant to Section 9.1(a) or (b));”


(d)    Increase in Revolver Facility. Pursuant to Section 2.5 of the Credit
Agreement, each Revolver Lender party hereto agrees that its Revolver Commitment
on Schedule 1 of the Credit Agreement shall be the amount set forth on Schedule
1 hereto.


2.    Representations and Warranties. As a material inducement to the Lenders
and the Administrative Agent to execute and deliver this Amendment, the Company
represents and warrants to the Lenders and the Administrative Agent (with the
knowledge and intent that the Administrative Agent and the Lenders party hereto
are relying upon the same in entering into this Amendment) that: (a) the Company
and the Guarantors have all requisite authority and power to execute, deliver,
and perform their respective obligations under this Amendment and the
Guarantors’ Consent and Agreement, as the case may be, which execution,
delivery, and performance have been duly authorized by all necessary action,
require no Governmental Approvals, and do not violate the respective
certificates of incorporation or organization, bylaws, or operating agreement,
or other organizational or formation documents of such entities; (b) upon
execution and delivery by the Company, the Guarantors, the Administrative Agent,
and the Lenders party hereto, this Amendment will constitute the legal and
binding obligation of each of the Company, and the Guarantors, enforceable
against such entities in accordance with the terms of this Amendment, except as
that enforceability may be limited by general principles of equity or by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally; (c) before and after giving effect to this Amendment, all
representations and warranties in the Loan Papers are true and correct as though
made on the date hereof, except to the extent that any of them speak to a
specific date or the facts on which any of them are based have been changed by
transactions contemplated or permitted by the Credit Agreement; and (d) after
giving effect to this Amendment, no Default or Potential Default has occurred
and is continuing.


3.    Conditions Precedent to Effective Date. This Amendment shall be effective
on the date (the “Effective Date”) upon which the Administrative Agent receives
each of the following items:


(a)    counterparts of this Amendment executed by the Company, the
Administrative Agent, and the Lenders;


(b)    a Revolver Note payable to each Revolver Lender that so requests;


(c)    the Guarantors’ Consent and Agreement executed by each Guarantor;


(d)    a certificate signed by a Responsible Officer of Company and each
Guarantor certifying and attaching the resolutions adopted by each such entity
approving or consenting to the increase; and


(e)    payment of all fees payable on or prior to the Effective Date pursuant to
the Credit Agreement and Fee Letter (as amended by that certain Fee Letter
Amendment dated of even date hereof).
 
4.    Expenses. The Company shall pay all reasonable out-of-pocket fees and
expenses paid or incurred by the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery, and execution of this Amendment and any related
documents.


5.    Ratifications. The Company and each Guarantor (by executing the
Guarantors’ Consent and Agreement attached hereto) (a) ratifies and confirms all
provisions of the Loan Papers; (b) ratifies and confirms that all Guaranties,
assurances, and Liens granted, conveyed, or assigned to Administrative Agent,
for the benefit of the Lenders, under the Loan Papers are not released, reduced,
or otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure full payment and performance of Company’s present and future


2



--------------------------------------------------------------------------------




Obligations to Administrative Agent and the Lenders; and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.


6.    Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural, and vice versa, and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Amendment, (c) this Amendment shall
be governed by and construed in accordance with the laws of the State of New
York, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to constitute the same document and
facsimile and electronic (e.g. pdf) signatures shall constitute originals for
all intents and purposes hereof, (f) this Amendment is a “Loan Paper” referred
to in the Credit Agreement, and the provisions relating to Loan Papers in
Section 15 of the Credit Agreement are incorporated herein by reference, (g)
this Amendment, the Credit Agreement, as amended by this Amendment, and the
other Loan Papers constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof, and (h) except as
provided in this Amendment, the Credit Agreement, the Notes, and the other Loan
Papers are unchanged and are ratified and confirmed.


7.    Parties. This Amendment binds and inures to the benefit of the Company,
the Guarantors, the Administrative Agent, the Lenders, and their respective
successors and assigns.


The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.
        








3



--------------------------------------------------------------------------------





 
 
 
VAIL HOLDINGS, INC., as the Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Z. Barkin
 
 
 
 
Name: Michael Z. Barkin
 
 
 
 
Title: Executive Vice President and
 
 
 
 
Chief Financial Officer









Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Blackman
 
 
 
 
Scott Blackman
 
 
 
 
Senior Vice President
 
 
 
 
 











Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender,
a Revolver Lender and a Term Loan Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Blackman
 
 
 
 
Scott Blackman
 
 
 
 
Senior Vice President
 
 
 
 
 











Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
U.S. BANK NATIONAL ASSOCIATION,              
as a Swing Line Lender, a Revolver Lender and a Term Loan Lender


 
 
 
 
 
 
 
 
By:
/s/ Robert P. Naughton
 
 
 
 
Name: Robert P. Naughton
 
 
 
 
Title: Vice President
 
 
 
 
 











Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, a Revolver Lender and
a Term Loan Lender




 
 
 
 
 
 
 
 
By:
/s/ Jason Powers
 
 
 
 
Name: Jason Powers
 
 
 
 
Title: VP
 
 
 
 
 

    








Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
SUNTRUST BANK,
as a Revolver Lender and a Term Loan Lender






 
 
 
By:
/s/ Justin Lien
 
 
 
 
Name: Justin Lien
 
 
 
 
Title: Director
 
 
 
 
 













Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
BANK OF THE WEST,
as a Revolver Lender and a Term Loan Lender






 
 
 
By:
/s/ Nicholas Orr
 
 
 
 
Name: Nicholas Orr
 
 
 
 
Title: Director, CBG













Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
BOKF, NA DBA BOK FINANCIAL, as a Revolver Lender and a Term Loan Lender








 
 
 
By:
/s/ Chris Golec
 
 
 
 
Name: Chris Golec
 
 
 
 
Title: Vice President













Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
BMO HARRIS BANK N.A., as a Revolver Lender and a Term Loan Lender








 
 
 
By:
/s/ Matthew Freeman
 
 
 
 
Name: Matthew Freeman
 
 
 
 
Title: Director











Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Revolver Lender and a Term Loan Lender








 
 
 
By:
/s/ Ross Fleck
 
 
 
 
Name: Ross Fleck
 
 
 
 
Title: Relationship Manager













Signature Page to
First Amendment to Eighth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





GUARANTORS’ CONSENT AND AGREEMENT


As an inducement to Administrative Agent and Lenders to execute, and in
consideration of and as a condition to Administrative Agent’s and Lenders’
execution of the foregoing First Amendment to Eighth Amended and Restated Credit
Agreement (the “First Amendment”), the undersigned hereby consent to the First
Amendment, and agree that (a) the First Amendment shall in no way release,
diminish, impair, reduce or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in the Credit Agreement, or any agreements, documents or instruments
executed by any of the undersigned to create liens, security interests or
charges to secure any of the indebtedness under the Loan Papers, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect, and (b) the Guaranty executed by each Guarantor is ratified, and the
“Guaranteed Debt” (as defined in each Guaranty) includes, without limitation,
the “Obligation” (as defined in the Credit Agreement). This consent and
agreement shall be binding upon the undersigned, and the respective successors
and assigns of each, shall inure to the benefit of Administrative Agent and
Lenders, and the respective successors and assigns of each, and shall be
governed by and construed in accordance with the laws of the State of New York.
 
 
 
Vail Resorts, Inc.
 
 
 
2006 Cimarron, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
All Media Associates, Inc.
 
 
 
All Media Holdings, Inc.
 
 
 
Arrabelle at Vail Square, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
Beaver Creek Associates, Inc.
 
 
 
Beaver Creek Consultants, Inc.
 
 
 
Beaver Creek Food Services, Inc.
 
 
 
Booth Creek Ski Holdings, Inc.
 
 
 
BCRP Inc.
 
 
 
Breckenridge Resort Properties, Inc.
 
 
 
CB Commercial Properties '07, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
Colorado Mountain Express, Inc.
 
 
 
Colter Bay Café Court, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Convenience Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Corporation
 
 
 
Colter Bay General Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Colter Bay Marina, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Crested Butte, LLC
 
 
 
Crystal Peak Lodge of Breckenridge, Inc.
 
 
 
DTPC, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
EpicSki, Inc.



Guarantors’ Consent and Agreement to
First Amendment to Eighth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




 
 
 
Flagg Ranch Company
 
 
 
Gillett Broadcasting, Inc.
 
 
 
Grand Teton Lodge Company
 
 
 
Heavenly Valley, Limited Partnership
 
 
 
 
By: VR Heavenly I, Inc.
 
 
 
HVLP Kirkwood Services, LLC
 
 
 
 
By: Heavenly Valley, Limited Partnership
 
 
 
 
       By: VR Heavenly I, Inc.
 
 
 
Jackson Hole Golf and Tennis Club, Inc.
 
 
 
Jackson Hole Golf & Tennis Club Snack Shack, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Jackson Lake Lodge Corporation
 
 
 
Jenny Lake Lodge, Inc.
 
 
 
Jenny Lake Store, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
JHL&S LLC
 
 
 
 
By: Teton Hospitality Services, Inc.
 
 
 
Keystone Conference Services, Inc.
 
 
 
Keystone Development Sales, Inc.
 
 
 
Keystone Food & Beverage Company
 
 
 
Keystone Resort Property Management Company
 
 
 
Keystone Ranch Water Company
 
 
 
Lake Tahoe Lodging Company
 
 
 
Lodge Properties Inc.
 
 
 
Lodge Realty, Inc.
 
 
 
La Posada Beverage Service, Inc.
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Mt. CB Real Estate, LLC
 
 
 
 
By: Crested Butte, LLC
 
 
 
National Park Hospitality Company
 
 
 
Northstar Group Commercial Properties LLC
 
 
 
 
By: VR Acquisition, Inc.
 
 
 
Northstar Group Restaurant Properties, LLC
 
 
 
 
By: VR Acquisition, Inc.
 
 
 
Okemo Limited Liability Company
 
 
 
 
By: Triple Peaks LLC
 
 
 
 
       By: VR NE Holdings, LLC
 
 
 
 
              By: VR US Holdings, LLC
 
 
 
Okemo Mountain Food and Beverage, Inc.
 
 
 
One Ski Hill Place, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
Property Management Acquisition Corp., Inc.
 
 
 
RCR Vail, LLC
 
 
 
 
By: Vail Resorts Development Company





Guarantors’ Consent and Agreement to
First Amendment to Eighth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




 
 
 
Rockresorts Arrabelle, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Cordillera Lodge Company, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts DR, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Equinox, LLC
 
 
 
Rockresorts Hotel Jerome, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts International, LLC
 
 
 
 
By: Vail RR, Inc.
 
 
 
Rockresorts, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts International Management Company
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Ski Tip, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Rockresorts Wyoming, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc.
 
 
 
Soho Development, LLC
 
 
 
 
By: Vail Associates Holdings, Ltd.
 
 
 
SSI Venture LLC
 
 
 
 
By: SSV Holdings, Inc.
 
 
 
SSV Online Holdings, Inc.
 
 
 
SSV Online LLC
 
 
 
 
By: SSV Holdings, Inc.
 
 
 
SSV Holdings, Inc.
 
 
 
Stampede Canteen, LLC
 
 
 
 
By: Grand Teton Lodge Company
 
 
 
Teton Hospitality Services, Inc.
 
 
 
The Chalets at the Lodge at Vail, LLC
 
 
 
 
By: Vail Resorts Development Company
 
 
 
The Sunapee Difference, LLC
 
 
 
 
By: Triple Peaks, LLC
 
 
 
 
       By: VR NE Holdings, LLC
 
 
 
 
              By: VR US Holdings, Inc.
 
 
 
The Village at Breckenridge Acquisition Corp., Inc.
 
 
 
Trimont Land Company



Guarantors’ Consent and Agreement to
First Amendment to Eighth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






 
 
 
Triple Peaks LLC
 
 
 
 
By: VR NE Holdings, LLC
 
 
 
 
              By: VR US Holdings, Inc.
 
 
 
VA Rancho Mirage I, Inc.
 
 
 
VA Rancho Mirage II, Inc.
 
 
 
VA Rancho Mirage Resort, L.P.
 
 
 
 
By: VA Rancho Mirage I, Inc.
 
 
 
Vail/Arrowhead, Inc.
 
 
 
Vail Associates Holdings, Ltd.
 
 
 
Vail Associates Investments, Inc.
 
 
 
Vail Associates Real Estate, Inc.
 
 
 
Vail/Beaver Creek Resort Properties, Inc.
 
 
 
Vail Food Services, Inc.
 
 
 
Vail Hotel Management Company, LLC
 
 
 
 
By: Rockresorts International, LLC
 
 
 
 
       By: Vail RR, Inc
 
 
 
Vail Resorts Development Company
 
 
 
Vail Resorts Lodging Company
 
 
 
Vail RR, Inc.
 
 
 
Vail Summit Resorts, Inc.
 
 
 
Vail Trademarks, Inc.
 
 
 
VAMHC, Inc.
 
 
 
VR Acquisition, Inc.
 
 
 
VR CPC Holdings, Inc.
 
 
 
VR CPC Services, LLC
 
 
 
VR Heavenly Concessions, Inc.
 
 
 
VR Heavenly I, Inc.
 
 
 
VR Heavenly II, Inc.
 
 
 
VR Holdings, Inc.
 
 
 
VR US Holdings, Inc.
 
 
 
VR US Holdings II, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR WM Holdings, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR NE Holdings, LLC
 
 
 
 
By: VR US Holdings, Inc.
 
 
 
VR NW Holdings, Inc.





 
 
 
 
 
 
 
 
By:
/s/ Ryan Siurek
 
 
 
 
Name: Ryan Siurek
 
 
 
 
Title: Senior Vice President, Controller and
 
 
 
 
Chief Accounting Officer





Guarantors’ Consent and Agreement to
First Amendment to Eighth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




    

Schedule 1


Lenders and Commitments


LENDER
REVOLVER
COMMITMENT
COMMITMENT
PERCENTAGE (REVOLVER FACILITY)
Bank of America, N.A.
$125,000,000
25.000000000%
U.S. Bank
National Association
$125,000,000
25.000000000%
Wells Fargo Bank, National Association
$118,750,000
23.750000000%
SunTrust Bank
$51,250,000
10.250000000%
Bank of the West
$20,000,000
4.000000000%
BOKF, NA dba BOK Financial
$20,000,000
4.000000000%
BMO Harris Bank N.A.
$20,000,000
4.000000000%
HSBC Bank USA, National Association
$20,000,000
4.000000000%
Totals
$500,000,000.00
100.000000000%





Guarantors’ Consent and Agreement to
First Amendment to Eighth Amended and Restated Credit Agreement

